Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is directed to the inclusion of an “interlayer” located between the first and second glass layers.  It is noted that support for the claimed interlayer appears to be located in ¶ 0042 and 0043 of the specification as filed.  Specifically, the ¶ 0042 discloses the usage of a 50 micron polyimide material in a Stack E or a 50 micron OCA in Stack D, wherein Stack D and Stack E have puncture load of 1.9 Kgf and 4.7 Kgf, respectively; and ¶ 0043 appears to use the term “interlayer” interchangeably with the term “interface”.
As the term “interlayer” is used to refer to two different elements, the usage of the term “interlayer” is indefinite, for it is not clear which Applicant intends to claim.  Furthermore, both interpretations have associated therewith further respective issues.  Having the term “interlayer” be interpreted in view of ¶ 0042 is problematic, because the 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a conditional rejection of claim 18.  Should “interlayer” be interpreted according to ¶ 0042 of the specification, claim 18 would be rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is noted that no disclosed glass article having an interlayer (of 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

This is a conditional rejection of claim 18.  Should “interlayer” be interpreted according to ¶ 0043 of the specification, claim 18 would be rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, for the claim does not further limit claim 1 (because “interlayer” in the sense of ¶ 0043 has the same meaning as the term “interface” used throughout the specification).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0092892 A1 (“Zhang”) in view of U.S. 2013/0224407 A1 (“Fadeev”) and U.S. 2015/0210588 A1 (“Chang”).
Considering claim 1, Zhang discloses an electronic device having a display 14 and a housing 12, wherein the display 14 may be multilayered, and wherein each of the sublayers 24 of the multilayered display 14 may be made of thin glasses (Zhang ¶ 0021, 0024, and 0025).  The usage of at least two such thin glass layers (each of which at 50 µm or less) would read on the claimed first and second glass layers.  Zhang further discloses that located between each pair of adjacent sublayers 24 of the multilayered display 14 is a slippery layer 30, wherein slippery layers exhibit low friction so that adjacent sublayers 24 may slide or slip over each other (id.
Re: deficiency a), Fadeev teaches a low-friction coating that may be applied onto a glass layer, wherein the low-friction coating has thickness of less than 1 µm (Fadeev ¶ 0073 and 0075).  Fadeev teaches that the low-friction coating comprises both a polymer chemical composition and a coupling agent, wherein the latter couples the former to a particular glass layer (id. ¶ 0070).  In particular, Fadeev teaches that the polymer chemical composition may be a fluorinated polymer such as a fluorinated polyimide (id. ¶ 0100 and 0101). 
Zhang is analogous, as it is directed to glass laminates comprising thin glass layers, wherein the glass laminates may be used in a flexible display (viz. one field of endeavor of instant application); furthermore, the disclosure in Zhang re: usage of slippery layers exhibiting low friction also makes the disclosure of Zhang from the same field of endeavor (low frictional coating on glass) but is also of reasonable pertinence of the problem faced by the present Applicants (viz. the low frictional coating is used in a manner similar to how the low frictional coating of the Instant Application is used).  Fadeev is analogous, as it is directed to the usage low-friction fluoropolymer coating on glass (one field of endeavor of the Instant Application); furthermore, the specific materials used for the low-friction fluoropolymer coating makes the reference of reasonable pertinence to the problem faced by the present Applicants, given the present Applicants also use a low-friction fluoropolymer coating on glass.  Given that the specific type of polymeric material used for the low-friction coating of Fadeev is similar to the type of polymeric material used in the slippery layer 30 of Zhang (viz. both uses fluoropolymers coatings on glass), person having ordinary skill in the art has reasonable expectation of success that the teachings of Fadeev may be applied to the glass laminate of Zhang.  Person having ordinary skill in In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
Re: deficiency b), Chang teaches thin glass laminate element comprising a plurality of thin glass sheets, wherein the glass laminate exhibits properties that would overlap the respective properties recited in subclauses (a) and (b) of claim 1 (Chang ¶ 0017, 0079 and 0080).  Both Zhang and Chang are analogous, as each is directed to glass laminates comprising thin glass layers, wherein the glass laminates may be used in display application.  Person having ordinary skill in the art has reasonable expectation of success that the teachings in Chang may be applied to the glass laminate of Zhang, given the substantial similarities between the references.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have adopted the teachings of Chang to the laminate of Zhang and Fadeev, so that the glass laminate would exhibit the properties taught in, inter alia, ¶ 0017 of Chang, as these properties are 
Considering claim 2, Zhang teaches the usage of material that would match index of refraction in the slippery layer (Zhang ¶ 0026).
Considering claims 3 and 4, the fluorinated polyimide material in the low-friction coating of Zhang and Fadeev would read on the claimed polyimide material (Fadeev ¶ 0100).  Alternatively, placement of the low-friction coating on both facing surfaces from a pair of adjacent glass layers would necessarily result in two low-friction coatings, one of which would read on the additional coating of claim 3.
Considering claims 5 and 6, Zhang discloses that each glass layer may be 50 µm of less (Zhang ¶ 0025).
Considering claim 7 and 8, Zhang suggests that some of the sublayers may be thicker than others (id. ¶ 0032-0034).  Zhang further discloses that the thickness as disclosed are examples only and are by no means limiting.  In view of this, it is noted that it is known in the art that thicker glass layers confer additional mechanical protection (e.g. Chang ¶ 0005), and that glass sublayers having thickness of upwards of 125 µm may be used in a glass laminate (id. ¶ 0058).  In view of this, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have made one of the sublayers in the glass laminate of Zhang as modified by Fadeev and Chang to have thickness of up to 125 µm.
Considering claim 9, Zhang discloses that the multilayered display may be bent about a hinge 22 (Zhang ¶ 0021).  At least in the unbent state, the sublayers of the multilayered display is fixed relative to one another at the hinge axis.
Considering claim 10, Fig. 9 of Zhang shows such a housing (viz. frame element) having the claimed feature. 
Considering claim 19, Chang teaches that each of the glass layers may be made of an ion exchanged (viz. chemically strengthened) glass (Chang ¶ 0079 and 0083).

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejection of claims 1-10 (pg. 5 ¶ 2+ of response filed on 1 March 2021, henceforth “Response”) have been fully considered.  In view of the amendments to claim 1, the 35 U.S.C. 112(b) rejection of claims 1-10 has been withdrawn.
Applicant's arguments with respect to 35 U.S.C. 103 rejection of claims 1-10 over Zhang, Fadeev, and Chang (pg. 5 ¶ 4+ of Response) have been fully considered, but they are not persuasive.  Specifically, Applicant has provided four different lines of reasoning, but none of these is deemed persuasive as detailed below.
Re: argument under heading 1 (pg. 6 ¶ 1+ of Response), the various statements are but summaries of what each reference teaches individually, and Applicant has not made a bona fide attempt at addressing the combination of references.
Re: argument under heading 2 (pg. 7 ¶ 1 of Response), Examiner notes that Applicant appears to try to couch the obviousness rejection on record as one based on “obvious to try” and/or “routine optimization”.  As Examiner did not set forth the rejection under neither the rationale of “obvious to try” nor the rationale of “routine optimization”, Applicant’s remarks here are not pertinent to the rejection set forth.
Re: argument under heading 3 (pg. 7 ¶ 2 of Response), Examiner notes that Applicant is taking an overly narrow view of what could be reasonably deemed analogous.  First, Examiner notes that the “same field of endeavor” test is applied to the invention as claimed (see MPEP 2141.01 (a)).  Though Applicant contends that “[t]he goals of the Application are to “mimic an ultra-thin glass sheet that is capable of bending to a tight radius while still providing a pencil hardness of greater than or equal to 8H”, it is noted that nowhere in the claim does Applicant actually require the claimed article to be capable of being bent to a tight radius.  In contrast, the claim is concerned with frictional properties of coated glass (as evidenced by recitation of the “slidably coupl[ed]” interface in the third clause of claim 1), and the glass having low frictional coating (as taught in Fadeev) is from the same field of endeavor of a glass having a low frictional coating.  Furthermore, even if the above were incorrect (which is not conceded), the particular type of coating taught in Fadeev (both in terms of its rheological behavior and composition) makes the coating of Fadeev reasonably pertinent to the issue addressed by the present Applicants, given that the coating of Fadeev exhibits low friction and is made of a fluoropolymer, in particular a fluorinated polyimide.  
Re: argument under heading 4 (pg. 8 ¶ 1 of Response), Examiner notes that contrary to Applicant’s contentions, there is a reason to combine Zhang with Fadeev, as the former expressly calls out the usage of a low-friction fluoropolymer coating, while the latter teaches just such a coating.

Concluding Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781